Order and judgment entered on May 17, 1967, unanimously modified on the facts and as a matter of discretion, to the extent that the total award in favor of the plaintiff wife and minor children is reduced to the sum of $9,178 per annum; additional award of counsel fees to plaintiff’s attorney is reduced to $1,000, and as so modified, affirmed, without costs and without disbursements to either party as against the other. Although normally it is the preferable practice to make an inclusive award of a specified sum (see Schine v. Schine, 28 A D 2d 976), in this particular case, as a cautionary measure, in view of the plaintiff’s condition and history, the sum awarded her and the children is to be allocated as follows: apartment rental, $2,678 per annum; for the support of plaintiff wife, the sum of $75 per week, $3,900 per annum; for the support of the minor children, the sum of $25 per week each, $2,600 per annum. To effectuate the foregoing, the following changes are directed in the decretal paragraphs of the order and judgment: The words “ and utilities ” are stricken and deleted from decretal paragraph numbered “9”; decretal paragraphs numbered “ 11” and “ 12” are stricken and deleted; the words “ (a) fifty ($50.00) dollars” are stricken and deleted from decretal paragraph numbered “13” and in the place and stead thereof there shall he inserted the words “(a) seventy five ($75.00) dollars”; and the words “two thousand ($2,000) dollars” are stricken and deleted from decretal paragraph numbered “15” and in the place and stead thereof there shall be inserted the words “one thousand *930($1,000.00) ”. Settle order on notice. Concur — Stevens, J. F., Steuer, Tilzer, McGivern and Rabin, JJ.